The title offered is dependent upon the following facts, properly set forth in the case agreed:
The part of the lot in question, the subject-matter of the contract was owned by S. G. Myers, now deceased, who was the mother of feme plaintiff. *Page 4 
That said S. G. Myers died, leaving a last will and testament duly executed and proved and recorded, and in which she made disposition of the property in terms as follows: "I give to my daughter, S. G. H. Myers (now Masters, and feme plaintiff), and her children, the house and lot, also the furniture in the house on the premises known as lot 31, Pungo Town, in the town of Washington, N.C."
That said Sallie M. Masters was at the time of the execution and probating of said will unmarried, and that she does not now have and has never had any children.
Upon these, the pertinent facts on the question presented, our decisions clearly hold that the feme plaintiff, Sallie M. Masters, is the absolute owner in fee of the property, and the judgment of his Honor enforcing compliance with the contract is affirmed. See Cole v. Thornton,180 N.C. 90; Moore v. Leach, 50 N.C. 88, and cases cited.
In Cole's case, supra, the controlling principle is stated (4)   as follows: "An estate to testator's wife for life, then to their named daughter and her children, if any, but should the latter die leaving no children, then to the heirs at law of testator's wife. The wife being dead, and the daughter being her only heir, and there never having been children born of the daughter, the latter takes an estate tail converted by the statute into a fee-simple title."
Affirmed.